United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                           July 2, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 03-30547



                            KYLE M. HAMILTON,

                                                      Plaintiff-Appellant


                                 VERSUS


        TROVER SOLUTIONS, INC., D/B/A HEALTHCARE RECOVERIES

                                                      Defendant-Appellee.




           Appeal from the United States District Court
               For the Eastern District of Louisiana

                               (01-CV-650)


Before DUHE’ BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant    Kyle   M.    Hamilton   brought    this    action

against Trover Solutions, Inc. d/b/a Healthcare Recoveries (“Trover

Solutions”) alleging a violation of the Fair Debt Collection

Practices Act (“FDPCA”)1 and an unfair trade practice claim under


  *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  1
      15 U.S.C. §1692 et. seq.

                                    -1-
Louisiana state law.2         This is the second appeal in this case.       In

the first appeal, this court reversed the district court’s 12(b)(6)

ruling in favor of Trover Solutions and held that the monies Trover

Solutions was trying to collect was a “debt” for the purposes of

the FDCPA.3      But because the district court did not consider

whether Trover Solutions was exempt from coverage of the FDCPA

because it was not a “debt collector,” this court remanded the case

to the district court.4

      On    remand,   prior    to   deciding   Trover    Solutions’s   summary

judgment motion, the district court denied Hamilton’s request for

additional discovery and his motion to strike Nicole Hendricks’s

affidavit submitted by Trover Solutions.5               Then, concluding that

Trover Solutions was not a “debt collector” for the purposes of the

FDCPA, the district court granted summary judgment in favor of

Trover Solutions on the FDCPA claim and dismissed Hamilton’s

remaining state law unfair trade practice claim without prejudice.6

Hamilton timely appealed.

      For the reasons given by the district court, we agree that



  2
       LA. REV. STAT. ANN. §         51:1401, et seq. (West 1987).
  3
     See Hamilton v. United Healthcare of La., Inc., 310 F.3d 385,
392-93 (5th Cir. 2002).
  4
      Id. at 393.
  5
     Hamilton v. Trover Solutions, Inc., 2003 U.S. Dist. LEXIS 8296
(E.D. La. 2003).
  6
      Id.

                                       -2-
Trover Solutions is not a “debt collector” under the FDCPA.                 The

undisputed    evidence   shows      that   Trover   Solutions    obtained   the

responsibility to recover Hamilton’s debt prior to that debt being

in default.

      Moreover, we find no abuse of discretion in either of the

district court’s evidentiary rulings.            While motions for summary

judgment should not be granted in the absence of full and fair

discovery,7 a plaintiff opposing summary judgment is only entitled

to discovery if he can show that additional discovery is needed and

how that discovery will create a genuine issue of material fact.8

“[V]ague assertions that additional discovery will produce needed,

but unspecified facts” are not sufficient to warrant additional

discovery.9

      In this case, additional discovery was not necessary because

the key facts necessary for the resolution of the FDCPA claim were

undisputed.     Specifically, the parties did not dispute: (1) the

nature of the contract relationship between Trover Solutions and

United; (2) when Trover Solutions first received notice of a

potential subrogation claim against Hamilton; and (3) when Hamilton

began receiving money from State Farm.               Moreover, even if more

discovery     might   have   been   necessary,      Hamilton’s   requests   for

  7
      See Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).
  8
     Beattie v. Madison Co. Sch. Dist., 254 F.3d 595, 606 (5th Cir.
2001)(internal citations omitted).
  9
      Id.

                                      -3-
additional    discovery   only     contained     generalized   explanations

justifying the requests.

       Similarly,   Hamilton’s     attack   on   the   affidavit   of   Nicole

Hendricks is not well taken.         Federal Rule of Civil Procedure 56

requires that affidavits be based on personal knowledge.10                  An

affiant, however, may have personal knowledge of activities in

which she has not actually participated.11 This includes situations

where a manager of an organization can glean personal knowledge of

the practices of that organization by participating in those

practices or reviewing the organization’s records.12

       Here, Hamilton only vaguely contended that Hendricks failed to

state the basis of her involvement was in the contracts between

Trover Solutions and United.         This failure, Hamilton contended,

made the contents of her affidavit inadmissible hearsay. But a

review of Hendricks’s affidavit indicates that she is a business

manager with Trover Solutions and that she is familiar with the

subrogation services contracts between Trover Solutions and United

as well as the business practices of Trover Solutions.             Moreover,

many of the facts provided in Hendricks’s affidavit regarding the

contract between United and Trover Solutions are undisputed by the



  10
       FED. R. CIV. PROC. 56(e);
  11
       See Dalton v. FDIC, 987 F.2d 1216, 1223 (5th Cir. 1993)
  12
     Id.; FDIC v. Patel, 46 F.3d 482, 484 (5th Cir. 1995); FDIC v.
Seiladen Builders, Inc., 973 F.2d 1249, 1255 (5th Cir. 1992)(citing
RTC v. Camp., 965 F.2d 25, 29 (5th Cir. 1992)).

                                     -4-
parties and were further supported by an affidavit submitted on

Hamilton’s behalf.     Thus, the district court did not abuse its

discretion   in   summarily   denying   Hamilton’s   motion   to   strike

Hendricks’ affidavit.

     Therefore, we AFFIRM both the district court’s evidentiary

decisions and its grant of summary judgment.



AFFIRMED.




                                  -5-